THORNAL, Justice
(concurring specially)-
In view of the fact that this applicant is currently enrolled in an accredited Florida law college, and, according to a letter from the Dean of that College, he will be permitted to take the final examination, and if successful will be issued a diploma, I would permit him to register as an applicant and take the Bar Examination if at that time he is found qualified, any showing in the instant record to the contrary notwithstanding. I am, frankly, persuaded to this conclusion by the fact that this young man is considered acceptable as a student by a splendid law school and, upon meeting academic requirements, will be approved for a diploma by a dean whose judgment I highly regard. Otherwise I would have *210grave doubts about the soundness of our conclusion.
Subject to the foregoing, I concur in the judgment.